Exhibit 10.1

MICROSTRATEGY INCORPORATED

Second Amended and Restated 1999 Stock Option Plan

Amendment to Stock Option Agreement for Non-Employee Director

This Amendment (“Amendment”) to the Stock Option Agreement for Non-Employee
Director relating to that certain stock option granted by MicroStrategy
Incorporated (the “Company”) to F. David Fowler (the “Participant”) on June 7,
2001 (the “Option Agreement”), is made by the Company pursuant to Section 7(h)
of the MicroStrategy Incorporated Second Amended and Restated 1999 Stock Option
Plan, as may be amended (the “Plan”). Unless otherwise defined herein,
capitalized terms used in this Amendment shall have the meanings given them in
the Plan. The Option Agreement is hereby amended as follows:

1. Section 2 of the Option Agreement shall be deleted in its entirety and the
following shall be inserted in lieu thereof:

“2. Vesting Schedule.

As used herein, the term “vested” shall mean that portion of this option that is
exercisable. This option shall vest in accordance with the following schedule:
(i) no portion of this option shall be vested prior to the first anniversary of
your Date of Grant; (ii) twenty percent (20%) of this option shall be vested on
the first anniversary of your Date of Grant; (iii) twenty percent (20%) of this
option shall be vested on the second anniversary of your Date of Grant;
(iv) twenty percent (20%) of this option shall be vested on the third
anniversary of your Date of Grant; (iv) twenty percent (20%) of this option
shall be vested on the fourth anniversary of your Date of Grant; and (v) twenty
percent (20%) of this option shall be vested on May 26, 2006; (such that this
option shall be vested in full on May 26, 2006). The right of exercise shall be
cumulative so that if you do not exercise this option to the maximum extent
permissible in any period, it shall continue to be exercisable, in whole or in
part, with respect to all vested shares until the earlier of the Expiration Date
or the termination of this option under Section 3 below or under the Plan.”

2. Except as specifically amended hereby, the Option Agreement shall continue in
full force and effect in accordance with its terms.

3. This Amendment shall be governed by Virginia law except for that body of law
pertaining to conflict of laws.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer.

 

  MICROSTRATEGY INCORPORATED Date: May 30, 2006   By:  

/s/ Jonathan F. Klein

  Name:   Jonathan F. Klein   Title:   Vice President, Law & General Counsel

 

2